DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-15 and 21-25 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-9 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires “the first diffusion barrier layer is laterally offset from and discontinuous along a middle region disposed directly between the bottom surface of the conductive body and the top surface of the lower conductive structure " (see last 4 lines). Also see applicant’s arguments (see REMARKS of 12/28/2021, section II-I on pages 8-10), which are persuasive.
Claims 10-15 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 10 that requires “a first diffusion barrier layer continuously laterally enclosing the adhesive liner and comprising a third conductive material’ in conjunction with “the third conductive material has a higher resistivity than the first and second conductive materials, wherein the first diffusion barrier layer is laterally offset from the contact interface region by a non-zero distance” (see last 5 lines of claim 10).
Claims 21-25 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires “a bottom surface of the upper conductive body and a bottom surface of the first diffusion barrier layer directly contact a top surface of the capping layer" (see last 3 lines). Also see applicant’s arguments (see REMARKS of 12/28/2021, section II-II on pages 10-11), which are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AJAY ARORA/Primary Examiner, Art Unit 2892